Order, Supreme Court, New York County (Carol E. Huff, J.), entered on or about June 26, 1992, which denied the motion and cross motion of third-party defendants to dismiss the third-party complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, with costs.
On a motion to dismiss for failure to state a cause of action, "all pleadings shall be liberally construed and policy considerations against dismissing third-party actions require that such complaints be entitled to a more liberal reading than others” (Taft v Shaffer Trucking, 52 AD2d 255, 257). The court properly refused to dismiss the claims of the third-party plaintiff for contribution and indemnification pursuant to CPLR 1401 based upon viable allegations of legal malpractice (see, Grago v Robertson, 49 AD2d 645, 646). Contrary to third-party defendants’ contention that the forgery of the deposit checks by the seller in this real estate transaction was a superceding unforeseeable criminal act, we find that the third-party complaint sufficiently alleges that third-party defendant allowed plaintiff to deliver the checks to the seller’s principal, who was admittedly described by third-party defendant Barbara Solomon as “sleazy” and then failed to follow up to ascertain that they were deposited with the escrow agent, contributing to the loss (see, Fireman’s Fund Ins. Co. v Bank of N. Y., 146 AD2d 95, 98). Nor would third-party plaintiff’s negligence necessarily bar it from seeking indemnity from a co-tortfeasor where the duties owed to plaintiff by the third-party defendant causing the injury may be disproportionate (see, Mas v Two Bridges Assocs., 75 NY2d 680, 690), especially where the third-party plaintiff’s liability may be based purely on a statutory violation. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.